DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain blurry images and do not have clean lines clearly illustrating each feature. Figs. 10(a)-10(e), filed December 6, 2019, are photocopies of photographs, however the photographs are not of sufficient quality so that all details in the photographs are reproducible in the printed patent. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine and to shading.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “a piston movably disposed in the first interior member chamber (hereinafter the needle piston)” in lines 9-10. It appears “hereinafter the needle piston” refers to “a piston” recited in line 9, but the current wording is not explicitly clear as this could also apply to the first interior member chamber. Examiner suggests amending lines 9-10 to recite “a needle piston moveably disposed in the first interior member chamber, the needle piston being coupled to the needle.”
Claim 39 recites the limitation "the first interior chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the first interior member chamber”.
Claim 39 recites “when pressurized fluid is admitted in one variable end portion of the first interior [member] chamber that is opposite to the needle piston the needle moves in a first direction” in lines 2-4. The limitation “that is opposite to the needle piston” renders the claim indefinite because the piston location is variable within the first interior member chamber and the variable end portion of the first interior member chamber is only opposite to the needle piston when the piston is in an extended position, which would occur after the pressurized fluid is admitted into the variable end portion of the first interior member chamber (see Applicant’s specification p. 22, lines 11-22 and fig. 5(b), where the variable end portion of the first interior member chamber is located adjacent port P2 and the needle piston is identified as element 730a). Examiner suggests deleting “that is opposite to the needle portion” from claim 39.
Claims 40 incorporates the indefinite subject matter of claim 38 therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sklar (US 5626595).
Claim 38: Sklar discloses a needle delivery apparatus 20, comprising: 
a needle (col. 6, lines 25-28 “Specific examples of surgical tools for use with the instrument 20 include…needles”); 
a housing 20 having an interior chamber extending lengthwise and an outlet (figs. 2 and 4; outlet shown through which cannula 30 extends); 
a pneumatic stepper motor 28 coupled to the housing and disposed in the interior chamber (figs. 2, 4, and col. 3, lines 46-48 illustrate and describe motor 28 within interior chamber of enlarged portion 26 of housing 22; col. 4, lines 15-17 “the linear motor 28 according to this invention comprises a…stepper motor”; col. 4, lines 45-47 “a pneumatic…linear actuator can be utilized” in place of the screw drive mechanism for the linear motor 28; therefore the motor may be a pneumatic stepper motor); 
a first interior member 30 having an interior chamber 71 extending lengthwise (col. 3, lines 53-54, cannula 30 is a hollow tube; col. 5, lines 36-40), the first interior member 30 being operably coupled to the pneumatic stepper motor 28 and configured so that operation of the pneumatic stepper motor 28 causes the first interior member 30 to move lengthwise within the housing 22 interior chamber and with respect to the housing (col. 3, lines 47-49 and 56-58; col. 4, lines 32-39 and 42-44); and 
a piston 70 moveably disposed in the first interior member chamber 30, (col. 5, lines 34-42, linkage 70, powered by solenoid actuator 68, defines a piston as it transfers force to operate tool 34 at a distal end thereof and travels longitudinally through the first interior member chamber).
Sklar discloses various other tools can be attached to the cannula and several of these tools can utilize the solenoid actuator 68 and further discloses needles as an example of surgical tools for use with the instrument 20 (see col. 6, lines 22-28). However, Sklar does not explicitly disclose a needle coupled with the piston/linkage 70. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to couple the piston 70 to the needle when using the instrument of Sklar with a needle, as such would allow for actuation of the needle and would amount to simple substitution of one known tool (grasper 34) for another (needle) to achieve the predictable result of actuating a tool.

Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sklar in view of Peirs (Proc. Actuator 98, 6th Int. Conf. on New Actuators, pp. 576-579, Bremen, Germany, June 1998).
Claim 39: Sklar discloses the first interior member/chamber has a variable end portion (cannula 30 moves longitudinally within the housing 22 via stepper motor 28, col. 3, lines 56-59, therefore the end portion 44 of cannula 30 moves to variable positions within the housing) and further discloses a solenoid actuator 68 fixed to the end portion 44 for moving the piston/linkage 70 (col. 5, lines 36-40), but fails to disclose the first interior member chamber and the needle piston are configured so that when pressurized fluid is admitted in one variable end portion of the first interior chamber that is opposite to the needle piston the needle moves in a first direction and so that the needle moves in a second direction opposite to the first direction when fluid is removed from the one variable end portion of the first interior chamber so as to create a negative pressure therein. However, Peirs discloses a hydraulically controlled surgical tool comprising a first interior member chamber and a piston coupled to a surgical tool (see annotated fig. 9 below). The first interior member chamber and tool are configured so that when pressurized fluid is admitted in one end portion of the first interior chamber that is opposite to the piston (see “fluid inlet” in annotated fig. 9) the tool coupled to the piston moves in a first direction and so that the tool moves in a second direction opposite to the first direction when fluid is removed from the one variable end portion of the first interior chamber so as to create a negative pressure 
    PNG
    media_image1.png
    309
    397
    media_image1.png
    Greyscale
therein (p. 578-579 “Hydraulic tool” section). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Sklar so that when pressurized fluid is admitted in one variable end portion of the first interior member chamber that is opposite to the needle piston the needle moves in a first direction and so that the needle moves in a second direction opposite to the first direction when fluid is removed from the one variable end portion of the first interior chamber so as to create a negative pressure therein, as taught by Peirs. Such a modification amounts to simple substitution of one known actuation technique (solenoid actuator) for another (hydraulic control) to achieve the predictable result of advancing and retracting a surgical tool coupled to a piston within a surgical tool delivery device, as required by Sklar. 
Claim 40: Sklar fails to disclose the length of the first interior member chamber is set so a first end of the first interior member chamber defines a stop for the needle piston so as to thereby limit movement of the needle in the first direction. As noted in the rejection of claim 39 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Sklar to use the hydraulic actuation configuration of Peirs, rather than a solenoid actuator, to advance and retract the tool. Peirs further discloses the first interior member chamber is set so a first end of the first interior member chamber defines a stop for the piston (which is a needle piston in the combination) so as to thereby limit movement of the needle in the first direction (see annotated fig. 9, first end defines a stop which would limit movement of the needle or associated tool in the first direction when the piston comes in contact directly or via the spring).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791